department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc uilc internal_revenue_service national_office field_service_advice memorandum for from richard g goldman special counsel tax practice procedure field service division cc dom fs proc subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x year year year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg y z issue whether the amount of the taxpayer’s claim_for_refund for fiscal_year year which amount was disallowed as a refund to the taxpayer on the ground that a timely claim_for_refund was not filed can now be utilized by the taxpayer to reduce a deficiency for year that was determined due to the disallowance of a portion of a net_operating_loss_carryback from fiscal years year and year and a general_business_credit carryback from fiscal years year and year conclusion the statutory framework and case law precedent surrounding this issue would permit an offset of a deficiency attributable to the disallowance of carrybacks by carryback-related barred adjustments but not necessarily by noncarryback adjustments facts x is a fiscal_year taxpayer for fiscal years year and year x incurred net operating losses nol’s that were carried back to year and year the nol’s freed up general business credits in those years which in turn were carried back to year such carryback resulted in an overpayment_of_tax for year as a result of an ongoing examination of year a determination resulted that the taxpayer overpaid taxes for that year in the amount of dollar_figurea the service proposed to allow only dollar_figureb of the refund claim disallowing the remainder on the ground that x did not file a timely claim_for_refund as to that portion x disagreed and the parties ultimately agreed to settle the dispute over the timeliness of the refund claim on the basis that y of the disallowed portion dollar_figurec would be allowed and z dollar_figured would be disallowed the taxpayer accordingly was refunded the total amount of dollar_figuree for year dollar_figureb plus dollar_figuref y of dollar_figurec subsequently the service examined fiscal years year and year and disallowed a portion of the nol’s claimed for those years this resulted in the disallowance of some but not all of the business credits that were carried back to year and created a deficiency for that year without considering the dollar_figured disallowed overpayment on the basis of an untimely refund claim described above the parties agree that the deficiency for year is in the amount of dollar_figureg x asserts that the amount of the overpayment whose refund was barred due to an untimely refund claim may be used to offset this deficiency resulting in no deficiency due for year law and analysis the amount at issue here is a deficiency that arose due to the partial_disallowance of net operating losses that were carried back to year and year freeing general business credits that were carried back to year sec_6501 extends the statute_of_limitations on assessments of deficiencies for year that are attributable to the application of a net_operating_loss to the period of limitations applicable to the source year of the loss years and x claims that under the authority of 284_us_281 a time-barred refund claim may be used as an offset against the amount of deficiency currently being asserted lewis v reynolds permits the government to defeat a refund claim asserted by the taxpayer by the assertion of new issues or defenses relating to the same taxable_period that are the subject of the claim even though the period of limitations on assessment has expired taxpayer essentially is arguing by analogy that the doctrine_of lewis v reynolds should be applied in reverse by permitting the taxpayer to defeat a determined deficiency by asserting defenses relating to the same taxable_period even though the statute_of_limitations on credit or refund for that period has expired a variation of the lewis v reynolds argument was presented in michael v lullo 173_f3d_503 4th cir in that case the service recomputed the liability for estate_taxes determined that a deficiency in estate_tax existed and reduced a claimed foreign_death_tax_credit against tax in like amount this resulted in a balance due on the previously assessed liability even though the statute_of_limitations on assessment of any deficiency in estate_tax had expired the court_of_appeals pointed out that while the lewis v reynolds doctrine would allow the service to refuse to make a refund on the ground that there were barred deficiencies in a greater amount lewis v reynolds did not support the position that additional sums could be collected after the limitations_period had expired the leading case on this issue is 213_f2d_894 3rd cir rev'g in part 20_tc_610 in that case the circuit_court overturned the tax court's decision that the assessment_period was generally open under the 25-percent omission exception now in sec_6501 the court also rejected the service's alternative argument that because the statute was open for assessment of a deficiency attributable to the disallowance of an erroneous net_operating_loss_carryback when the deficiency_notice was issued the service was entitled to amend its claim in tax_court to include a greater deficiency based on items not related to the carryback in so doing the circuit_court agreed with two earlier decisions of the tax_court 19_tc_1078 and 18_tc_1112 which had interpreted the attributable to language as placing a restriction on the broader definition of a deficiency see f 2d pincite significantly for present purposes however the court in deakman-wells went beyond those earlier decisions and addressed the treatment of an adjustment that had been allowed by the service as an offset to its carryback-related assessment one further point must be mentioned in his deficiency letter the commissioner not only disallowed the operating loss carry-back from the succeeding year as the statutory predecessor to sec_6501 authorized him to do but also granted the taxpayer the benefit of an increased net_operating_loss carry-over from a prior year for the reasons already given it was beyond the power of the commissioner to do this the statute_of_limitations having run the deficiency in income_tax due by the taxpayer for the year ended date must therefore be re-computed by the tax_court upon the basis of the disallowance of the net_operating_loss carry-back from the year in the date alone f 2d pincite in 54_tc_1215 the taxpayer claimed certain beneficial bad_debt_reserve adjustments which under a specific effective date provision were only permissible for years that were open for assessment the tax_court followed the general approach of bouchey leuthesser and deakman-wells in holding that such adjustments were not permissible with respect to the taxpayer's fiscal years and which were only open by virtue of sec_6501 since the bad_debt_reserve adjustments were not related to the carryback see t c pincite in 59_tc_716 a deficiency was determined as a result of the disallowance of a net_operating_loss_carryback the taxpayer wanted to use a portion of a previously unclaimed investment_tax_credit to offset the determined deficiency even though the statute_of_limitations on credit or refund for the same taxable_year had expired the tax_court held that the deficiency may be so reduced the court reasoned that when congress enacted sec_6501 formerly sec_6501 it eliminated the previous transactional restriction that only deficiencies attributable to an nol_carryback could be determined with respect to erroneous refund allowances made for tentative carryback adjustments the court indicated that taxpayers were similarly restricted in their ability to defend against deficiency determinations attributable to the disallowance of carryback adjustments citing deakman-wells and united surgical steel co supra the court reasoned that following the enactment of sec_6501 deficiencies in respect of erroneous tentative carryback adjustments were permitted on grounds not attributable to the carryback maxcy supra t c pincite the court concluded that the elimination of the transactional restriction similarly broadened the elements that the court could consider in determining the correct amount of the deficiency so long as such defenses did not reduce the deficiency below zero and call for the determination of an overpayment_of_tax for an otherwise barred year the court further supported its conclusion by examining the definition of a deficiency set forth in sec_6211 stating that the investment_tax_credit may be taken into account since it is not a credit specifically excluded by sec_6211 although the court appeared to cite deakman-wells and united surgical steel with approval see t c pincite it distinguished those authorities as involving a regular carryback claim assessable by virtue of sec_6501 rather than a tentative or quick refund claimed under sec_6411 and assessable by virtue of what is now sec_6501 noting that deficiencies assessable under sec_6501 are not restricted to carryback-related adjustments -- only by the total amount refunded credited or applied as a result of sec_6411 -- the court reasoned that the carryback- related restrictions were eliminated for both the service and the taxpayer alike and permitted the taxpayer's offset in a footnote the court observed that s uch transactional limitations would appear to continue to be applicable to deficiencies asserted under sec_6501 sic in respect of payments made in response to 'regular' as distinguished from 'tentative' claims for refund based upon net_operating_loss_carryback id n in an action on decision the service criticized the maxcy opinion on two grounds first it was pointed out that assuming arguendo that the court was correct in its interpretation of what is now sec_6501 the decision was still incorrect since sec_6501 only covers amounts in excess of amounts attributable to the disallowance of the loss or credit_carryback -- that is in excess of amounts that can be assessed by virtue of sec_6501 and j since in maxcy the entire asserted deficiency was attributable to the disallowance of a net_operating_loss the operative provision was actually sec_6501 not sec_6501 and the restrictions applicable to such deficiencies should have applied to prevent the taxpayer from raising an unrelated adjustment as an offset second the service disagreed with the maxcy court's interpretation of what is now sec_6501 the tax_court essentially adopted the first of these criticisms -- though perhaps not consciously -- in a subsequent decision 71_tc_391 there the court explained the relationship between sec_6501 and k restricting maxcy to non-carryback-related deficiency amounts assessable only by virtue of sec_6501 see t c pincite although it had stated in maxcy that t axpayers were similarly limited in their ability to resist the determination of such ie carryback-related deficiencies citing deakman-wells and its own united surgical steel opinion see t c pincite the court in jones treated this as an put differently for sec_6501 to come into play the fact that the taxpayer filed a claim under sec_6411 is a necessary but not sufficient condition the amount of the claim must also exceed the amount if any attributable to an erroneous carryback open issue we need not decide whether the limitations on the assessment of deficiencies under sec_6501 apply to petitioner as well as respondent t c pincite the reason the jones court found it unnecessary to decide this issue was its holding that the taxpayer’s offsetting adjustment a capital_loss_carryback to the year in question was sufficiently related to the disallowance of the nol_carryback -- because it couldn’t be claimed until the nol was disallowed -- to be treated as attributable to the nol_carryback for purposes of sec_6501 see id in a subsequent memorandum_decision richmond v commissioner tcmemo_1980_465 the judge also treated the present issue as an open question in dicta see id n case development hazards and other considerations if you have any further questions please call
